            Case 3:17-cv-01061-RMS Document 94 Filed 04/02/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS – CONNECTICUT and MAKE
 THE ROAD NEW YORK,

                     Plaintiffs,                     Civil Action No.
                                                     3:17-cv-1061-RMS
                           v.

 U.S. CITIZENSHIP AND IMMIGRATION
 SERVICES, U.S. CUSTOMS AND BORDER
 PROTECTION, and U.S. DEPARTMENT OF
 STATE,

                    Defendants.

                           DEFENDANTS’ MOTION TO STAY AND
                            EXTEND PRODUCTION SCHEDULE

       In this Freedom of Information Act matter, pursuant to the parties’ stipulation of

November 15, 2019, ECF No. 88, and this Court’s Order of November 18, 2019, ECF No. 89,

Defendants U.S. Customs and Border Patrol (“CBP”) and the U.S. Department of State (“State”)

are required to process a set number of pages every six weeks and produce those non-exempt

records which have been fully processed. The next production date is currently scheduled for

April 3, 2020. However, the COVID-19 pandemic has had adverse impacts on both CBP’s and

State’s ability to process and produce records here. As a result, CBP requests a one-week

extension of the current production date, and State requests a stay of the production schedule, for

the reasons that follow:

       1.       As to CBP’s request, many CBP headquarters personnel responsible for reviewing

the records at issue are now teleworking full-time, in accordance with agency directives to

maximize teleworking. Because of the large number of employees now accessing documents

remotely, technical difficulties have arisen that have lengthened the time required to conduct a
            Case 3:17-cv-01061-RMS Document 94 Filed 04/02/20 Page 2 of 5




review of the records at issue. Accordingly, to ensure that all documents are properly processed

and reviewed, CBP requests a one-week extension of the current production deadline, such that

its production will occur on or before April 10, 2020. CBP also requests that its obligation to

process 1,500 pages each production period l also be extended to that date, and that further

productions continue to occur every six weeks, with the next such production occurring on or

before May 22, 2020.

       2.       As to State’s request for a stay of its production schedule, State submits the

attached declaration of Eric F. Stein, Director of the Office of Information Programs and

Services (“IPS”). In response to the COVID-19 pandemic, State has been implementing

guidelines issued by the Office of Personal Management and Office of Management and Budget

to protect its employees and their communities during this national emergency. Declaration of

Eric. F. Stein ¶¶ 5-9, attached as Exhibit A. IPS employs retired Foreign Service Officers

(“REAs”) to review and process documents in response to FOIA requests, and the REAs are an

indispensable part of the FOIA litigation process. Id. ¶¶ 10-11. At this time, REAs are no longer

able to access their offices for two reasons. First, the processing of FOIA cases is not deemed a

mission-critical function. Id. ¶ 12. Second, REAs are retired Foreign Service Officers, many of

whom are within the age groups identified by the Centers for Disease Control as being at higher

risk for serious illness from COVID-19. Id. Consequently, State has paused the scheduling of

all REAs working in the Department’s offices effective March 19, 2020. Id.

       Although REAs are telework eligible, very few REAs are telework-ready at this time. Id.

¶ 13. Furthermore, even if the REAs were telework ready, they would be unable to advance any

work on this case because potentially responsive documents reside in a document review system

that is operated exclusively on a classified computer network that cannot be accessed via



                                                  2
            Case 3:17-cv-01061-RMS Document 94 Filed 04/02/20 Page 3 of 5




telework or offsite. Id. ¶¶ 13-15. Although State is in the process of transferring cases to a new

document review platform, cases that are currently in the original system, like this case, will

continue to be processed on a classified network after the transfer. Id. ¶ 17. Accordingly, State

is unable to continue processing and producing documents in this case until the REAs are able to

return to work after the COVID-19 pandemic resolves. See id. ¶¶ 14-17.

       3.       In light of these unique and unprecedented circumstances, State requests that the

Court stay the production schedule with regard to State, until further order of this Court. State

further proposes that it file a joint status report by May 1, 2020, and continuing every thirty (30)

days thereafter, advising the Court whether the REAs have been cleared to resume work and, if

so, proposing a revised schedule for productions to resume in this case. CPB at this time

requests a one week extension of its production and processing schedule. A proposed order

accompanies this motion.

       4.       Defendants have conferred with Plaintiffs, through counsel, and Plaintiffs consent

to the one week stay of the production schedule sought with regard to CBP. Concerning State’s

request for a stay of its production schedule, Plaintiffs do not object to a temporary stay until

April 30, at which time Plaintiffs state that they could revisit this issue. However, Plaintiffs do

not agree to an indefinite stay of State’s production schedule, as sought above.




                                                  3
         Case 3:17-cv-01061-RMS Document 94 Filed 04/02/20 Page 4 of 5




Dated: April 2, 2020                       Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           ELIZABETH J. SHAPIRO
                                           Deputy Director, Federal Programs Branch

                                           /s/ Michael L. Drezner
                                           MICHAEL L. DREZNER
                                           Trial Attorney, U.S. Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L. Street, NW Washington, DC 20005
                                           Telephone: (202) 514-4505
                                           Facsimile: (202) 616-8470

                                           Counsel for Defendants




                                       4
         Case 3:17-cv-01061-RMS Document 94 Filed 04/02/20 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 2, 2020 I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which sent notice of such filing to all parties.


                                             /s/ Michael L. Drezner
                                             MICHAEL L. DREZNER
                                             Trial Attorney




                                                 5
